                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DR. JOSEPH CICCIO et al.,                            )
                                                     )
        Plaintiffs,                                  )
                                                     )
v.                                                   )       Case No. 3:19-cv-00845
                                                     )       Judge Aleta A. Trauger
                                                     )
SMILEDIRECTCLUB, LLC et al.,                         )
                                                     )
        Defendants.                                  )


                                             ORDER

        For the reasons explained in the accompanying Memorandum, the Motion to Dismiss the

Plaintiff Orthodontists’ Claims (Docket No. 68) and Motion to Strike Certain Allegations (Docket

No. 70) filed by the defendants are hereby DENIED. The Motion to Rejoin Plaintiffs, or in the

Alternative, to Intervene (Docket No. 85) filed by Dana Johnson and Dena Nigohosian is hereby

GRANTED, and it is ORDERED that the Clerk’s Office shall reinstate Johnson and Nigohosian

as parties to this case. The court’s consideration of Nigohosian’s claims is hereby STAYED and

Nigohosian is ORDERED to comply with the court’s Order of December 2, 2019 (Docket No.

58), compelling her to submit her claims to the arbitration process. The court clarifies that it has

made no determination regarding whether Nigohosian’s claims should be rejected pursuant to the

American Arbitration Association’s due process review or any other procedure, just as the court

has not determined the threshold question of arbitrability in any other regard.

        The initial case management conference is hereby RESET for July 6, 2020 at 3:00 p.m.

        It is so ORDERED.

                                                             ______________________________
                                                             ALETA A. TRAUGER
                                                             United States District Judge


     Case 3:19-cv-00845 Document 96 Filed 06/02/20 Page 1 of 1 PageID #: 1871
